DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Patent Trail and Appeal Board in the Decision on Appeal dated 04/27/2021, hereinafter “PTAB” stated that the broadest reasonable interpretation of claim 1 limits the scope of claim 1 to means for retrospective analysis of previously collected tracking data expressly limiting the scope of the claim as to “tracking and analyzing body part movements [sic] subsequently,” as being distinct from real time or continuous analysis. See PTAB at 4 (citing Spec. 3:28) (emphasis in original). The PTAB further emphasized that the means for “prior tracking” as recited in claim 1 must be collected and stored “over time” prior to any subsequent analysis. Id. at 4-5 (citing Spec. 9:27-28 and 10:25-29). Therefore, independent claim 1 and dependent claims 2-6 (and similarly independent claim 7 and dependent claims 9 and 10, and independent claim 14 and dependent claims 8 and 11) are limited to retrospective analysis of video images and do not encompass continuous or real-time monitoring of body part positions.
The PTAB has determined the scope of the disclosure by Derene of recording images, then tracking positions of body parts in these recorded images, and then classifying these movements into behaviors cited in the Final Action of 08/08/2019 to be limited to means for current tracking and current analysis of recorded images. Id. at 5-8. The PTAB found that “prior tracking” as recited in claim 1 is distinct from the disclosure of Derene in that the means for retrospective analysis of claim 1 occurs significantly after the past recording and determining of the location of body part images. Id. at 5-8. That the recording and determining steps were performed over time at a time significantly prior to subsequent . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785